             Case 4:21-cv-00346-YGR Document 21 Filed 07/17/21 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
2    LAW OFFICES OF ADRIAN R. BACON, P.C.
3    21550 Oxnard St. Suite 780,
     Woodland Hills, CA 91367
4
     Phone: 877-206-4741
5    Fax: 866-633-0228
6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
7    Attorneys for Plaintiff
8
                      UNITED STATES DISTRICT COURT
9
                     NOTHERN DISTRICT OF CALIFORNIA
10

     ABANTE ROOTER AND PLUMBING                   )      Case No.
11
     INC., individually and on behalf of all      )
12
     others similarly situated,                   )      4:21-cv-00346-YGR
13   Plaintiff,                                   )
                                                  )      NOTICE OF VOLUNTARY
     vs.
14
                                                  )      DISMISSAL OF ACTION WITH
     AMERICAN-AMICABLE LIFE
                                                  )      PREJUDICE AS TO PLAINTIFF
15   INSURANCE COMPANY OF
                                                  )      AND WITHOUT PREJUDICE AS
     TEXAS, and DOES 1 through 10,
16
                                                  )      TO THE PUTATIVE CLASS.
     inclusive, and each of them,
17
     Defendant.                                   )
18
                                                  )
                                                  )
19

20   NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
21   move this Honorable Court to dismiss this matter with prejudice as to plaintiff
22   and without prejudice as to the class. No Defendant has filed either an answer or
23   a motion for summary judgment at this time, and no Court order is necessary
24   pursuant         to         the               Fed.             R.       Civ.   P.
25   Respectfully submitted this 17th Day of July, 2021,
26
                                             By: s/Adrian R. Bacon Esq.
27
                                                  Adrian R. Bacon
28                                              Attorney for Plaintiff



                                       Notice of Dismissal - 1
             Case 4:21-cv-00346-YGR Document 21 Filed 07/17/21 Page 2 of 2




1                             CERTIFICATE OF SERVICE
2
     Filed electronically on July 17, 2021, with:
3

4    United States District Court CM/ECF system
5
     Notification sent electronically on July 17, 2021, to:
6

7
     To the Honorable Court, all parties and their Counsel of Record

8

9                                            By: s/Adrian R. Bacon Esq.
                                                  Adrian R. Bacon
10
                                                  Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
